                 Case 3:20-cv-00133-FM Document 3 Filed 06/11/20 Page 1 of 9



                                                                                                                          Ta')
                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        EL PASO DIVISION                                                  2OJUHH PH:f3

JABSIE D. LEWIS,                                              §
     Petitioner,                                              §
                                                              §
                                                              §                     EP-20-CV-133-FM
                                                              §
THOMAS E. BERGAMI, Warden,                                    §
    Respondent.                                               §


                                 MEMORANDUM OPINION AND ORDER

             Jabsie D. Lewis, Federal Prisoner Number 40403-051, petitions the Court under 28                    U.s.c.


§   2241 to intervene in his behalf and order Thomas E. Bergami, the Warden at his place of

confinement, to consider him for placement in a pre-release residential reentry center for the

maximum amount of time permitted under the Second chance Act. Pet'r's Pet. 19, ECF No.                               1.


His petition is denied because it appears from its face that his claims are unexhausted and, in the

alternative, he is not entitled to       §   2241 relief.

                                                   BACKGROUND

             Lewis is a 40-year-old inmate serving a 188-month sentence imposed on April 16, 2010,

after he pled guilty to possession with intent to distribute more than five grams of cocaine base.

United States       v.   Lewis, 1 :08-CR-57-LH-1 (D. N.M.), J. Crim. Case, ECF No. 93. See United

States   v.   Lewis, 398 F. Supp. 3d 945, 951 (D. N.M. 2019) (providing the facts and circumstances

surrounding Lewis' offense). His sentencing transcript establishes Lewis had multiple prior

convictions and qualified for sentencing as a career offender. United States                    v.   Lewis,

1   :08-CR-57-LH-1 (D. N.M.), Sentencing Tr., ECF No. 110, p. 4. The transcript also notes Lewis,

"a convicted felon, possessed 3.1 grams of marijuana, 2.4 net grams of cocaine , 25.06 net grams

of cocaine base, as well as a fully loaded revolver" at the time of his arrest.1 Id. at p. 19. Lewis is


    See 28   C.F.R 550.55(b)(5)(ii) (excluding inmates convicted of carrying, possession, or use of a firearm or other
             Case 3:20-cv-00133-FM Document 3 Filed 06/11/20 Page 2 of 9




currently incarcerated at the La Tuna Federal Correctional Institution in Anthony, Texas, with a

projected release date of July 14, 2021. See www.bop.gov/inmateloc (search for Reg. No.

40403-05 1) (last visited June 9, 2020). Notably, Lewis does not claim Bergami denied him

placement in a pre-release residential reentry center or ordered him placed in such a facility for less

than twelve months. He merely asks the Court to direct Bergami to consider him for the

maximum amount of time possibletwelve                    monthsin a residential reentry center. Pet'r' s Pet.
19,ECFNo.      1.

                                           APPLICABLE LAW

        A writ of habeas corpus under 28 U.S.C.              §   2241 provides the proper procedural vehicle in

which to raise an attack on "the manner in which a sentence is executed." Tolliver v. Dobre, 211

F.3d 876, 877 (5th Cir. 2000). However, "[hlabeas corpus relief is extraordinary and 'is reserved

for transgressions of constitutional rig.hts and for a narrow range of injuries that.            . .   if condoned,

result in a complete miscarriage ofjustice." Kinder v. Purdy, 222 F.3d 209, 213 (5th Cir. 2000)

(quoting Un ited States v. Vaughn, 955 F.2d 367, 368 (5th Cir. 1992)). To prevail, a habeas corpus

petitioner must show that he is "in custody in violation of the Constitution or laws or treaties of the

United States." 28 U.S.C.       §   2241(c).

        During its initial screening of a habeas corpus petition, a reviewing court accepts a

petitioner's allegations as true. 28 U.S.C.          §   2243; Bell Atlantic Corp.   v.   Twombly, 550 U.S. 544,

555-56 (2007). It also evaluates a petition presented by pro se petitioner under more a lenient

standard than it would apply to a petition submitted by counsel. Erickson v. Pardus, 551 U.S. 89,

94 (2007). It must "award the writ or issue an order directing the respondent to show cause why


dangerous weapon or explosive from early release).

                                                           -2-
            Case 3:20-cv-00133-FM Document 3 Filed 06/11/20 Page 3 of 9




the writ should not be granted, unless it plainly appears from the petition and any attached exhibits

that the petitioner is not entitled to relief." Rule 4 of the Rules Governing                   §   2254 Cases in the

United States District Courts (applicable to            §   2241 petitions pursuant to Rule 1(b)).

                                                    ANALYSIS

       A. Exhaustion

       An initial issue which a court must address when screening a § 2241 petition is whether the

petitioner has exhausted his administrative remedies. Fuller                v.   Rich,   11   F.3d 61, 62 (5th Cir.

1994) (per curiam). A petitioner seeking habeas relief must first exhaust all administrative

remedies which might provide appropriate relief before seeking judicial review. Id.; Rourke v.

Thompson,   11   F.3d 47, 49 (5th Cir. 1993). Exhaustion means "proper exhaustion," including

compliance with all administrative deadlines and procedures. Cf Woodford v. Ngo, 548 U.S 81,

90 (2006) (discussing exhaustion under the Prison Litigation Reform Act).

       The Federal Bureau of Prisons ("BOP") uses a multi-tiered administrative remedy

program "to allow an inmate to seek formal review of an issue relating to any aspect of his/her

own confinement."      28 C.F.R.    §   542.10(a).           First, the inmate must attempt to resolve the issue

informally with the prison staff.       Id.   §   542.13(a).       Then, if the inmate cannot resolve the

complaint informally, he must file a formal written administrative remedy request on a BP-9

form directed to the prison warden.           Id.   §   542.14. Any adverse decision by the warden must be

appealed to the appropriate regional director by filing a BP-10 form.                    Id.   §    542.15(a). The final

step in the administrative review process is an appeal to the Office of General Counsel on a

BP- 11 form.     Id. If an inmate does not receive a response within the time allotted, he may

consider the absence of a response a denial at that level and proceed to the next level.                      Id. An


                                                             -3-
                 Case 3:20-cv-00133-FM Document 3 Filed 06/11/20 Page 4 of 9




inmate may seek relief in federal court only after he has exhausted all levels of the administrative

review process.          See Lundy v. Osborn, 555 F.2d 534, 535 (5th Cir. 1977) ("Only after such

remedies are exhausted will the court entertain the application for relief in an appropriate case.").

           "Exceptions to the exhaustion requirement are appropriate where the available

administrative remedies either are unavailable or wholly inappropriate to the relief sought, or

where the attempt to exhaust such remedies would itself be a patently futile course of action."

Fuller,    11   F.3d at 62 (internal citations omitted). Exceptions may be made only in "extraordinary

circumstances," and the petitioner bears the burden of demonstrating the futility of administrative

review. Id.

           In this case, Lewis suggests "an administrative appeal would be more than futile" because,

he argues, the BOP is predisposed to deny his request. Pet'r's Pet., ECF No. 1, p. 12. He also

maintains it would take five months to exhaust "and forcing exhaustion.      . .   would effectively moot

his   §   2241 claim through no fault of his own." Id. at 16. Hence, Lewis concedes he has not

exhausted and dismissal is warranted on this basis alone. See Rivkin v. Tamez, 351 F. App'x 876,

877-78 (5th Cir. 2009) (per curiam) (affirming dismissal of prisoner's § 2241 petition for failure to

exhaust administrative remedies). He asks the Court to "waive the requirement." Pet'r' s Pet.,

ECFNo.          i'p.lS
            The BOP administrative review process, as described above, is available and wholly

appropriate to address Lewis' claims. The Second Chance          Actwhich permits the BOP to place
an inmate in a residential reentry center for up to twelve months before his releasebecame

effective on April 9, 2008. SECOND CHANCE ACT OF 2007, Pub. L. 110-199, 122 Stat. 692

(Apr. 9, 2008). Lewis was sentenced two years later in April 16, 2010.             United States   v.   Lewis,
             Case 3:20-cv-00133-FM Document 3 Filed 06/11/20 Page 5 of 9




1:08-CR-57-LH-1 (D. N.M.), J. Crim. Case, ECF No. 93. Lewis delayed filing his petition until

May 12,   2020more than ten years after his sentencing. Pet'r's Pet, ECF No.                    1.    Given Lewis'

"lack of diligence in pursuing this claim, he has not shown that his case presents 'extraordinary

circumstances' warranting an exception to the exhaustion requirement." Castano                       v.   Everhart,

235 F. App'x 206, 208 (5th Cir. 2007). Further, if Lewis has a meritorious claim, there is nothing

to   suggestother than his speculation and a statement by a former BOP.directorthat the BOP
will not afford him relief through its administrative remedy process. And if the BOP has made an

error concerning his placement in a residential reentry center, the BOP should have an opportunity

to correct the error before Lewis is permitted to seek judicial intervention. Indeed, an attempt by

Lewis to exhaust through the BOP administrative review process would clearly not be a patently

futile course of action.         Finally, while "{i]t is true that exhaustion.   . .   takes time,.   . .   there is no

reason to assume that.     . .   prison administrators.   . .   will not act expeditiously." Preiser          v.


Rodriguez, 411 U.S. 475, 494-95 (1973).

         Consequently, the Court finds Lewis has failed to demonstrate "extraordinary

circumstances" excusing his failure to exhaust administrative remedies and his petition should be

dismissed without prejudice. But even if Lewis had properly exhausted, the Court would still not

grant him § 2241 relief.

         B. Authority of the Bureau of Prisons to Place Inmates

         The Court notes that two statutes govern the discretion of the BOP to place an inmate in a

particular facility: 18 U.S.C.      §   3621(b), which addresses the imprisonment of a convicted person,

and the Second Chance Act, which provides for post-imprisonment rehabilitation services.

         Section 362 1(b) grants the BOP the authority and discretion to designate the place of


                                                        -5-
            Case 3:20-cv-00133-FM Document 3 Filed 06/11/20 Page 6 of 9




confinement. Under          §   3621(b), the BOP:

       may designate any available penal or correctional facility that meets minimum
       standards of health and habitability established by the Bureau, whether maintained
       by the Federal Government or otherwise and whether within or without the judicial
       district in which the person was convicted, that the Bureau determines to be
       appropriate and suitable.

18 U.S.C. § 3621(b). In making this determination, the BOP must consider "(1) the resources                  of

the facility contemplated; (2) the nature and circumstances of the offense; (3) the history and

characteristics of the prisoner; (4) any statement by the court that imposed the sentence.. . and (5)

any pertinent policy statement issued by the sentencing Commission[.]" Id.

       The Second chance Act directs "a shift from policing those on parole to rehabilitating

them," and places on the "parole system.            . .   an increasing special obligation to help federal

offenders successfully reenter into society." UnitedStates v. Wessels, 539 F.3d 913, 915 (8th Cir.

2008) (Bright, J., concurring). It authorizes funding for drug treatment, job training and

placement, educational services, and other services or support needed to rehabilitate prisoners and

reduce recidivism. Id. The Act also addresses placement in a community corrections facility

such as a halfway house. 18 U.S.C.          §   3624(c). It grants the BOP Director the discretion to place

a prisoner in a community corrections facility for up to twelve months, instead of limiting that time

to six months as permitted by the prior law. Id. The Act authorizes the Director, "to the extent

practicable,.   . .   to place a prisoner in home confinement for the shorter of 10 percent of the term of

imprisonment of that prisoner or 6 months." Id. It also directs the BOP to issue new regulations

to ensure that placements in community correctional facilities are "(A) conducted n a manner

consistent with section 3621(b) of this title; (B) determined on an individual basis; and (C) of

sufficient duration to provide the greatest likelihood of successful reintegration into the
             Case 3:20-cv-00133-FM Document 3 Filed 06/11/20 Page 7 of 9




community." Id.        §   3624(c)(6).

        The BOP adopted regulations implementing the Second Chance Act, codified at 28 C.F.R.

§   570.20.22, effective October 21, 2008. Both the statute and the regulations instruct the BOP

to make a determination on the amount of time a prisoner should spend in residential reentry center

"on an individual basis." Id.; 28 C.F.R.        §   570.22.

        The Supreme Court has consistently held that a prisoner has no constitutional right to be

confined in any particular place. See McKune            v.   Lile, 536 U.S. 24, 39 (2002) ("It is well settled

that the decision where to house inmates is at the core of prison administrators' expertise.");

Sandin v. Conner, 515 U.S. 472, 478 (1995) ("the Due Process Clause did not itself create a liberty

interest in prisoners to be free from intrastate prison transfers."); Meachum             v.   Fano, 427 U.S. 215,

224 (1976) ("The conviction has sufficiently extinguished the defendant's liberty interest to

empower the State to confine him in any of its prisons.").

        The Attorney        Generaland by delegation the BOPhas exclusive authority and
discretion to designate the place of an inmate's confinement. Moore                v.   United States Att 'y Gen.,

473 F.2d 1375, 1376 (5th Cir. 1973); Ledesma v. United States, 445 F.2d 1323, 1324 (5th Cir.

1971). "[Amy approach that puts the judicial branch in charge of designating the place of

confinement for a federal prisonerno matter how well justified on utilitarian groundscollides

with 18 U.S.C.    §   4082(b), which gives the Attorney General unfettered discretion to decide where

to house federal prisoners." In re Gee, 815 F.2d 41, 42 (7th Cir.             1987).2


        Moreover, a petitioner complaining about a BOP assignment is not entitled to judicial

relief for an alleged "violation of his Fifth Amendment right to due process because 'the failure to

2
 The statutory language in 18 U.S.C. § 4082(b) was re-codified through Pub. L. 94-473, Title 2 II, § 212(a)(2), Oct.
12, 1984, and is currently found at 18 U.S.C. § 362 1(b).


                                                        -7-
            Case 3:20-cv-00133-FM Document 3 Filed 06/11/20 Page 8 of 9




receive relief that is purely discretionary in nature does not amount to a deprivation of a liberty

interest." Assaad v. Ashcroft, 378 F.3d 471, 475 (5th Cir. 2004) (quoting Mejia Rodriguez v.

Reno, 178 F.3d 1139, 1146 (11th Cir. 1999) (citing Conn. Bd. ofPardons v. Dumschat, 452 U.s.

458, 465 (1981))); accord NativiGomez v. Ashcrofi, 344 F.3d 805, 808 (8th Cir. 2003); see also

Munoz v. Ashcroft, 339 F.3d 950, 954 (9th Cir. 2003) ("Since discretionary relief is a privilege...,

denial of such relief cannot violate a substantive interest protected by the Due Process clause.");        cf


Hallmark v. Johnson, 118 F.3d 1073, 1080 (5th Cir. 1997) ("[A] statute which 'provides no more

than a mere hope that the benefit will be obtained.       . .   is not protected by due process.") (alteration

in original) (quoting Greenholtz v. Inmates ofNeb. Penal & Corr. Complex, 442 U.S.                1, 11

(1979)).

        Thus, after reviewing Lewis's petition and the applicable statutes, the Court finds the BOP

has exclusive authority and discretion to determine if and when to assign Lewis to a residential

reentry center. The Court further finds the record does not support a conclusion that Bergami

acted "arbitrarily, capriciously, and in a discriminatory manner," violated the Second Chance Act

or discriminated against Lewis with regard to his placement. As a result, the Court also finds he is

not entitled to   §   2241 relief.

                                     CONCLUSIONS AND ORDERS

        Accordingly, the Court finds that Lewis has not only failed to exhaust his administrative

remedies, but also has no constitutional or statutory right to placement in a residential reentry

center. The Court concludes, therefore, that it appears from the face of Lewis's petition and other

pleadings that he is not entitled to   §   2241 relief.

        The Court consequently enters the following orders:
               Case 3:20-cv-00133-FM Document 3 Filed 06/11/20 Page 9 of 9




         IT IS ORDERED that Jabsie D. Lewis' "Petition for Writ of Habeas Corpus" under 28

U.S.C.   §   2241 (ECF No. 1) is DISMISSED WITHOUT PREJUDICE for failure to exhaust.

         IT IS ALSO ORDERED that all pending motions, if any, are DENIED as moot.

         IT IS FINALLY ORDERED that the Clerk shall CLOSE this case.

         I.I.Jiij1w1w
         SIGNED this     J/'"day of June 2020.
                                                     !
                                           FRANK MONTALVO
                                           UNITED STATES DISTRICT JUDGE
